UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1868



ELLA V. MCCUE,

                                              Plaintiff - Appellant,

          versus


ILANA ROBBINS WEST, M.D., Doctor; HAGERSTOWN
SURGICAL CLINIC, a partnership,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-4182-JFM)


Submitted:   February 26, 1999             Decided:   April 7, 1999


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Andrew Cronin, CRONIN & SCARDINO, Blue Bell, Pennsylvania;
Sharon N. Horner, Richmond, Virginia, for Appellant. Frederick W.
Goundry, III, VARNER & KASLICK, Frederick, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ella McCue appeals the district court’s order granting summary

judgment in favor of the Defendants in her suit alleging negli-

gence, lack of informed consent, and assault and battery arising

from the medical treatment Dr. West provided her at the Hagerstown

Surgical Clinic.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See McCue v. West,

No. CA-97-4182-JFM (D. Md. May 12, 1998).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2